UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7140


PATRICK L. BOOKER,

                Plaintiff - Appellant,

          v.

SUPREME COURT OF SOUTH CAROLINA; JEAN H. TOAL, Chief
Justice; COSTA PLEICONES, Associate Justice; DONALD W.
BEATTY,   Associate  Justice;   JOHN   KITTREDGE, Associate
Justice; KAYE HEARN, Associate Justice,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:16-cv-00058-MGL)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick L. Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick      L.   Booker     appeals     the    district      court’s       order

accepting     in    substantial        part    the     recommendation        of    the

magistrate      judge    and    dismissing    his     42   U.S.C.   § 1983      (2012)

complaint     under     28 U.S.C.      § 1915(e)(2)(B)       (2012).       We     have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                         Booker

v.   Sup. Ct.      of   S.C.,    No.   2:16-cv-00058-MGL       (D.S.C.     Aug.    15,

2016).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented     in    the   materials

before   this    court    and    argument     would    not   aid    the   decisional

process.



                                                                            AFFIRMED




                                          2